miDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant argued that, “It is respectfully submitted that none of Gladney, Rancourt, or Mossbeck teaches or suggests an elastomeric material that seeps through a stabilization layer to define a reduced-slip surface or a non-slip surface on a lower surface of the stabilization layer. Instead, Rancourt teaches an embodiment of mattress where a silicone contact mat 14 is positioned directly adjacent to a body support pad 12 and silicone of the silicone contact mat 14 extends into open cells of the body support pad 12 to mechanically integrate the silicone contact mat 14 to the body support pad 12. Rancourt, col. 6, lines 56-67. One of ordinary skill in the art would recognize that it would be counterintuitive to place an "anti-friction mat" between the body support pad 12 and a silicone contact mat 14 that has been mechanically integrated with the body support pad 12, as it would be impossible to reduce friction between a body support pad 12 and a silicone contact mat 14 that has been mechanically integrated with the body support pad 12. As an alternative to integrating the silicone contact mat 14 with the body support pad 12, Rancourt teaches that an anti-friction mat 16 that includes two layers of lycra-type material could be disposed between the body support pad 12 and the silicone contact mat 14 "to ensure slipping between" the silicone contact mat 14 and the body support pad 12. Rancourt, col. 7, lines 1-3. It is respectfully submitted that one of ordinary skill in the art would readily comprehend that slipping could not be ensured if silicone 
This argument is found persuasive. Rancourt teaches either the layer 14 directly fused with 12 through the elastomeric layer, or, the layer 16 in between the two, but notes that 16 is to ensure slipping, as applicant points out. Thus, there would not be a moment in time during the production or final product where a nonslip layer would be included that seeps through a stabilization layer from the upper surface of the stabilization layer to the lower surface of the stabilization layer and defines a reduced or non-slip surface on the lower surface of the stabilization layer.
Although the prior art teaches elastomeric layers seeping into ‘stabilization’ layers, the prior art does not teach the elastomeric material seeping from the upper surface of the stabilization layer to the lower layer where the elastomeric material defines a reduced slip or non slip surface on the bottom of the stabilization layer positioned against another layer of the mattress, in conjunction with the additional claimed structure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673